Citation Nr: 1030068	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  03-25 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism, 
evaluated as 30 percent disabling, from May 7, 2001 through April 
1, 2002.

2.  Entitlement to an increased rating for hypothyroidism, 
evaluated as 10 percent disabling since April 2, 2002.

3.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty, to include the period from 
June 1971 to July 1975.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Fort Harrison, 
Montana.  In September 2005, January 2008, and March 2010, the 
Board remanded the claim for additional development.

In April 2005 the Veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge.

The issue of entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to April 2, 2002, the Veteran's hypothyroidism is 
productive of complaints that include fatigue, and muscle 
weakness, and the need for Synthroid taken on a daily basis, but 
it is not shown to be manifested by muscular weakness, weight 
gain, tachycardia, or increased pulse pressure or blood pressure.

2.  As of April 2, 2002, the Veteran's hypothyroidism is 
productive of complaints that include fatigue, and muscle 
weakness, and the need for Synthroid taken on a daily basis, but 
it is not shown to be manifested by constipation, mental 
sluggishness, tachycardia, tremor, or increased pulse pressure or 
blood pressure.  


CONCLUSIONS OF LAW

1.  Prior to April 2, 2002, the criteria for a rating in excess 
of 30 percent for service-connected hypothyroidism have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.119, Diagnostic Codes 
7900, 7903 (2009).

2.  As of April 2, 2002, the criteria for a rating in excess of 
10 percent for service-connected hypothyroidism have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.119, Diagnostic Codes 
7900, 7903 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran asserts that he is entitled to an increased rating 
for his service-connected hypothyroidism.  

In 1975, the RO granted service connection for hypothyroidism, 
evaluated as 10 percent disabling.  There was no appeal, and the 
RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  

In August 2001, the Veteran filed a claim for an increased 
rating.  In August 2002, the RO granted the claim, to the extent 
that it assigned a 30 percent rating, with an effective date of 
May 7, 2001, and 10 percent rating, with an effective date of 
April 2, 2002.  The Veteran has appealed.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2009), the Veteran was hospitalized for 
hypothyroidism in September 1975, with use of Synthroid 
thereafter.  In 2000, he was treated for a number of complaints 
of chest pain, as well as gastrointestinal symptoms other than 
constipation, to include abdominal pain, nausea, flatulence, 
epigastric pain, heartburn, and abdominal bloating, with 
diagnoses that included chronic acalculous cholecystitis, and a 
small hiatal hernia with very mild chronic reflux.  See e.g., 
October 2000 esophagogastroduodenoscopy report; December 2000 
report.  

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Separate diagnostic 
codes identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Thus, the Board must consider whether the Veteran is 
entitled to staged ratings at any time during the appeal period.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that service connection is currently in effect 
for disabilities that include a mood disorder (with an effective 
date of September 9, 2002), and headaches, and that the RO 
granted service connection for both of these disabilities as 
secondary to the Veteran's service-connected hypothyroidism.  See 
38 C.F.R. § 3.310 (2009).  In addition, in January 2004, the RO 
denied claims for secondary service connection for a heart 
disorder ( to include heart palpitations and chest pain), a 
digestive disorder (to include constipation and diarrhea), 
sleeping problems (to include sleep apnea), and joint pain.  Id.  
This decision was not appealed, and became final.  See 
38 U.S.C.A. § 7105(c).

The Veteran's hypothyroidism is evaluated under 38 C.F.R. § 
4.119, Diagnostic Code (DC) 7903.  Under DC 7903, a 10 percent 
rating is warranted for hypothyroidism with fatigability, or; 
continuous medication required for control.  A 30 percent is 
warranted for hypothyroidism with fatigability, constipation, and 
mental sluggishness.  A 60 percent rating is warranted for 
hypothyroidism with muscular weakness, mental disturbance, and 
weight gain.  

The Board points out that the criteria enumerated for the 30 
percent and 60 percent ratings for hypothyroidism under DC 7903 
are stated in the conjunctive.  Therefore, all of the listed 
symptoms must be shown.  See e.g., Melson v. Derwinski, 1 Vet. 
App. 334 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 
(1994) (only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned).  

Diagnostic Code 7900 provides ratings for hyperthyroidism.  
Hyperthyroidism with tachycardia, tremor, and increased pulse 
pressure or blood pressure is rated 30 percent disabling.  
Hyperthyroidism with emotional instability, tachycardia, 
fatigability, and increased pulse pressure or blood pressure is 
rated 60 percent disabling.  

Note (1) to Diagnostic Code 7900 provides that, if disease of the 
heart is the predominant finding, the hyperthyroidism should be 
rated as hyperthyroid heart disease (Diagnostic Code 7008) if 
doing so would result in a higher rating than using the criteria 
above (Diagnostic Code 7900). 

Note (2) provides that, if ophthalmopathy is the sole finding, 
rate as impairment of field vision (Diagnostic Code 6080); 
diplopia (Diagnostic Code 6090); or impairment of central visual 
acuity (Diagnostic Codes 6061-6079).  Id.  

A.  Prior to April 2, 2002

VA progress notes indicate complaints that included "feeling 
sluggish and run down," fatigue, "constipated but oily 
stools," and show that his hypothyroidism was productive of 
fluctuating TSH (thyroid-stimulating hormone) levels, although 
some reports indicate that it was functioning normally.  See 
e.g., May 2001 report.  In May 2001, the Veteran also reported a 
15-pound weight loss the previous Fall, but that his weight has 
been steady at 185 - 187 since last October 2000.  These reports 
further indicate changes in Synthroid dosage, and that his 
assessments included "general weakness."  A January 2002 report 
contains an assessment of hypothyroidism, and notes that the 
Veteran had returned after an absence from care, that he appeared 
to be doing "quite well," and that, "He seems to have 
recovered from his inadvertent overdose of thyroid hormone."  

A July 2001 private treatment report notes complaints of symptoms 
that included muscle weakness and severe fatigue.  The Veteran 
reported that he had been off of Synthroid for six weeks prior to 
June, and that he become hypothyroid as a result.  The report 
further indicates a current low TSH level.  The impressions noted 
hypothyroidism, GERD (gastroesophageal reflux disease), acalculus 
cholecystitis status post cholecystectomy, and "probably chronic 
Hashimoto's thyroiditis." 

The Board finds that the claim must be denied.  The Veteran is 
shown to have TSH and T4 levels that fluctuated out of the normal 
range, and his medication has been adjusted a number of times in 
attempts to control his symptoms.  He has complained of symptoms 
that include fatigue, and muscle weakness, but not constipation 
(with one possible exception as noted, in May 2001), or what 
could be considered the equivalent of "mental sluggishness."  
With regard to weight gain, his weight ranged from 185 pounds to 
210.8 pounds.  In this regard, the findings show that his weight 
increased from 196 pounds in May 2001 (the earliest finding 
during the time period in issue) to 210.8 pounds in January 2002 
(the most recent finding during the time period in issue), an 
increase of approximately 15 pounds.  However, even assuming that 
these findings are sufficient to show "weight gain," and that 
he has weakness, there are no findings of mental sluggishness, or 
which show that this symptom is attributable to his 
hypothyroidism.  The Board therefore finds that the evidence is 
insufficient to show that the criteria for a rating in excess of 
30 percent under DC 7903 have been met.  

With regard to DC 7900, assuming fatigability is shown, the 
evidence is insufficient to show that the Veteran had "emotional 
instability," or that his hypothyroidism is productive of 
tachycardia, or increased pulse pressure or blood.  In this 
regard, as previously noted, in January 2004, the RO denied a 
claim for a heart disorder.  The Board therefore finds that the 
evidence does not show that, prior to April 2, 2002, the 
Veteran's symptoms are of the type and severity which 
approximate, or more nearly approximate, the criteria for an 
evaluation in excess of the currently assigned 30 percent, under 
either DC 7900 or DC 7903.  See 38 C.F.R. § 4.7.  Accordingly, 
the claim must be denied.  

B.  As of April 2, 2002

VA progress notes show that the Veteran complained of symptoms 
that included fatigue and weakness.  Overall, this evidence shows 
that the Veteran repeatedly complained of fatigue and was 
assessed with fatigue and malaise.  Relevant specific findings 
are as follows: an April 2, 2002 report shows that he spent his 
days "exercising and keeping busy."  He was noted to be on 
Synthroid, and reported a history of overdoes causing 
complications, and his TSH levels were noted to have fluctuated 
over the years.  His current TSH level as noted to be WNL (within 
normal limits).  Reports, dated in June 2002, note complaints of 
fatigue, but show that the examiners stated, "I doubt that his 
thyroid disease is part of his current symptomatology," and 
"see no reason for fatigue and chronic cough."  An August 2003 
report contains an Axis I diagnosis of adjustment disorder with 
mixed emotional features.  The report states that he has a 
history of eight or nine sub-therapeutic thyroid tests, but that 
since 1992, "he has been closer to normal thyroid than 
abnormal."  The final impression was hypothyroidism "with some 
difficulties in steady-state control," with complaints of 
chronic fatigue, but that, "I am not convinced this is related 
to hypothyroidism alone."  A July 2008 report shows complaints 
that included fatigue, muscle weakness, aches, depression, hair 
loss, hot and cold intolerance, constipation, and diarrhea.  A 
February 2010 report shows that the Veteran reported that he 
walked, used elastic bands for isometric-type exercises, and 
chopped wood.  The report notes that there are no unexplained 
weight changes, fatigue, weakness, fever, chills, night sweats, 
or change in appetite.  

A private treatment report, dated in October 2002, notes that the 
Veteran is disabled secondary to motor vehicle accidents in 1992 
and 1996.  See also August 2003 VA progress note (same).  The 
report shows treatment for chest pain, and notes that he has 
"wildly" fluctuating TSH levels, and a severe anxiety disorder 
"that was probably triggered by wide fluctuations in his thyroid 
disease a year or two ago, or at least exacerbated at that 
time."  The discharge diagnoses were generalized anxiety 
disorder with superimposed panic disorder, possible somatization 
disorder, and hypothyroidism.  

A private treatment report, dated in November 2002, notes 
hypothyroidism and an anxiety disorder, and a TSH level within 
normal limits.

A report, dated in February 2005, states that it was created to 
determine whether constipation and diarrhea are consequences of 
the Veteran's hypothyroidism.  The report states that 268 CPRS 
(computerized patient record system) notes had been reviewed, 
which showed that there was only documentation of four complaints 
of constipation, which was 1.5 percent of the time, and which did 
not constitute a chronic condition.  It was further stated that 
the Veteran's diverticulosis was not secondary to his thyroid 
disease.  

VA hospital reports, dated in December 2005, note a history that 
includes coronary artery disease, sleep apnea, empty sella 
syndrome, and cystic kidney disease, with difficult to control 
hypothyroidism, and complaints of frequent headaches, temperature 
change, fatigability, palpitations, and constipation.  The report 
shows that muscle strength was 5/5 in the bilateral upper and 
lower extremities, with normal muscle bulk and tone.  See also 
June 2006 VA progress notes (5/5 strength in the bilateral 
extremities, except for 4+/5 in the left deltoid).  

A private treatment report, dated in February 2006, notes that 
with regard to hypothyroidism, "generally speaking, he's 
asymptomatic," and that the Veteran reported that his fatigue 
had improved with testosterone therapy.


A VA examination report, dated in February 2008, shows that the 
Veteran complained of symptoms that included a rapid heart rate, 
cold intolerance, fatigue, muscle wasting, and depression when 
his Synthroid is low.  TSH testing revealed "borderline low" 
results.  On examination, muscle strength was 5/5, with no 
visible atrophy other than age-related changes, and "good muscle 
strength."  The examiner stated that the Veteran did not have 
any arrhythmias, and that the Veteran did not have any heart 
symptoms that were known to be associated with hypothyroidism.  
The examiner indicated that no diagnosis was warranted related to 
his complaints of depression, fatigue, and muscle wasting, and 
that, "there is no evidence that he suffers from [a] mood 
disorder or depression."

The Board finds that the claim must be denied.  As with the 
previous time period, the Veteran is shown to have TSH and T4 
levels that fluctuated out of the normal range, and his 
medication has been adjusted a number of times in attempts to 
control his symptoms.  He has complained of symptoms that include 
fatigue, and muscle weakness, and constipation.  With regard to 
"mental disturbance," service connection is in effect for a 
mood disorder (as of September 2002), with evidence of several 
other diagnoses of acquired psychiatric disorders.  However, even 
assuming that "mental disturbance" is established, the evidence 
is insufficient to show that the Veteran has constipation.  See 
e.g., VA progress note, dated in February 2005.  In addition, 
there are no findings, assessments, or diagnoses, of 
constipation.    

With regard to DC 7900, as previously noted, in January 2004, the 
RO denied a claim for a heart disorder.  The Veteran is shown to 
have a history of treatment for coronary artery disease, with 
stent placement, and an angioplasty, but the evidence does not 
show that he has tachycardia, or that his hypothyroidism is 
associated with an increased pulse pressure or blood pressure.  
See e.g., VA examination report, dated in February 2008.  The 
Board therefore finds that the evidence does not show that, as of 
April 2, 2002, the Veteran's symptoms are of the type and 
severity which approximate, or more nearly approximate, the 
criteria for an evaluation in excess of the currently assigned 10 
percent, under either DC 7900 or DC 7903.  See 38 C.F.R. § 4.7.  
Accordingly, the claim must be denied.  

C.  Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, he 
is competent to report that he experiences certain symptoms such 
as fatigue and malaise.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  However, as with the medical evidence of record, the 
Veteran's symptomatology describes ratings consistent with those 
currently assigned.

In reviewing the foregoing, the Board has been cognizant of the 
"benefit of the doubt" rule, but there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit favorable determinations.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's disability picture is not so unusual or exceptional 
in nature as to render his schedular rating inadequate.  The 
disability on appeal has been evaluated under various applicable 
diagnostic codes that have contemplated the level of occupational 
impairment caused by the Veteran's disability on appeal.  The 
evidence does not reflect that the Veteran's hypothyroidism, by 
itself, has caused marked interference with employment or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 
337 (1996).


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in February 2004.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The February 2004 VCAA notice did not comply with the requirement 
that the notice must precede the adjudication.  However, the VCAA 
letter was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the letter fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In addition, the 
Veteran has had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
VCAA notice was sent.  In February 2005, June 2006, February 
2009, and May 2010, his claim was readjudicated, and a 
Supplemental Statement of the Case was provided to the appellant.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a readjudicated 
decision).  The Board further notes that in April 2005, the 
Veteran was afforded a hearing.  The Board therefore finds that 
no prejudice to the Veteran will result from proceeding with 
adjudication without additional notice or process.  Furthermore, 
as discussed below, it appears that VA has obtained all relevant 
evidence.  Id.  

The RO has provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issues on appeal have been obtained and 
are associated with the Veteran's claims files.  The RO has 
obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded examinations.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).


ORDER

An increased rating for hypothyroidism, evaluated as 30 percent 
disabling, from May 7, 2001 through April 1, 2002, is denied.

An increased rating for hypothyroidism, evaluated as 10 percent 
disabling since April 2, 2002, is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009) it was held that a 
claim for TDIU was part of an increased rating issue when such 
claim is raised by the record.  Unemployability due to service-
connected disability has been asserted by the Veteran, including 
in a September 2003 VA record and a September 2009 statement.  As 
such, this issue must be adjudicated by the AOJ prior to 
appellate consideration.

Accordingly, the case is hereby REMANDED for the following 
actions:

The AOJ should adjudicate the issue of 
entitlement to a total rating based on 
individual unemployability due to service-
connected disability.  Notice of the 
determination and the Veteran's appellate 
rights should be provided to the Veteran 
and his representative.  Only if an appeal 
is completed as to this matter should the 
issue be returned to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



____________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


